Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Joshua Ray Temple, Appellant                          Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 28106).
No. 06-21-00151-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                          Carter* participating. *Retired, Sitting by
                                                      Assignment.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Joshua Ray Temple, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 9, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk